DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 12 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer-readable storage medium.”  The claim falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments. (E.g., one of ordinary skill in the art could reasonably be expected to interpret the claimed computer readable medium as a carrier wave onto which instructions could be coded.)   See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP2018-049080) in view of Petrack (US 7,412,486).
With respect to claim 1, Maeda teaches an information processing system (e.g. the speech recognition system 100 Figs 1-2 [0017]) comprising: 
a client device (e.g. apparatus 10 Figs 1-2 [0017]) configured to transmit, based on a voice of a user, the voice being input from a voice input unit, voice information to an information processing server (e.g. the voice transmission unit 11 b transmits the voice received by the voice input unit 12 to the cloud server 50 through a communication protocol such as a WebSocket, HTTP, HTTPs using a session to which the session connection unit 11 a is connected [0038], [0052]-[0060]), 
execute, based on response information received in response to the voice information, a sequence of providing a response to the user (executing based on the recognition result data 8 a sequence of providing a response to the user, as suggested in [0063]-[0071]); and 
an information processing server (e.g. server 50 Figs 1-2) configured to generate response information based on the received voice information (e.g. generate the recognition result data 8 based on the received voice information [0061]-[0062]), and transmit the response information to the client device (e.g. the cloud server 50 transmits the recognition result data 8 to the information processing apparatus 10 [0062]), 
However, Maeda fails to teach the information processing system being configured to enable a plurality of sequences, each being the sequence, to be executed in one connection established between the client device and the information processing server.
Petrack teaches an information processing system (e.g. the system of Fig 1) being configured to enable a plurality of sequences (e.g. messages, see Fig 2), each being the sequence, to be executed in one connection established between the client device and the information processing server (e.g. to executed in one connection established between a messaging client 130 and a server message handler 120, see col 13 ln 1-67-col 14 ln 1-33).
Maeda and Petrack are analogous art because they all pertain to transmitting voice data/messages in a connection established between devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teachings of Petrack to include: the information processing system being configured to enable a plurality of sequences, each being the sequence, to be executed in one connection established between the client device and the information processing server, as suggested by Petrack.
In this manner, embodiments of the invention can continually transmit messages over the same long-lived HTTP connection and the web browser 145 believes the messages 221 are data being received for a single web page, Petrack col 29 ln 21-25.
With respect to claim 2, Maeda teaches the information processing system according to claim 1, wherein the client device and the information processing server are configured to establish a connection when a connection condition is satisfied (e.g. apparatus 10 and server 50 are to establish a connection when the communication capacity is less than the communication limit capacity, as suggested in Fig 6 [0056], see also [0073]-[0074]), and the connection condition is a sensor of the client device determining that it is a situation that requires the connection (e.g. the audio data monitoring unit 16 of apparatus 10 determining that it is a situation that requires the connection i.e. the communication capacity is less than the communication limit capacity).
With respect to claim 3, Maeda teaches the information processing system according to claim 1, wherein the client device and the information processing server are configured to disconnect the connection when a disconnection condition is satisfied (e.g. apparatus 10 and server 50 are to disconnect the connection when a disconnection condition is satisfied [0072]-[0076]), and 34SYP327803WO01 the disconnection condition is a sensor of the client device determining that it is a situation that does not require the connection (e.g. S 4 : The audio data monitoring unit 16 determines that the communication capacity of the audio data measured from the start of the session is likely to exceed the communication limit capacity of the cloud server 50 [0074] i.e. determining that it is a situation that does not require the connection).
With respect to claim 4, Maeda teaches the information processing system according to claim 1, wherein a plurality of client devices, each being the client device, are made available (e.g. [0071] discloses a plurality of client devices are made available), the client device and the information processing server are configured to disconnect the connection when a disconnection condition is satisfied (e.g. apparatus 10 and server 50 are to disconnect the connection when a disconnection condition is satisfied [0072]-[0076]), and the disconnection condition determines the client device that does not require the connection by using a registration status of a user for the client device and a usage status of the client device (e.g. S 4 : The audio data monitoring unit 16 determines that the communication capacity of the audio data measured from the start of the session is likely to exceed the communication limit capacity of the cloud server 50 [0074] suggest the disconnection condition determines the client device that does not require the connection by using a registration status of a user who is unregistered for the client device and a usage status of the client device).
With respect to claim 5, Maeda in view of Petrack teaches the information processing system according to claim 1, being configured to execute sequences of an identical connection for an identical user such that a processing step number in each sequence after the first sequence is smaller than a processing step number in the first sequence (Petrack e.g. execute sequences of an identical/same connection for an identical/same user such that a processing step number in each sequence after the first sequence is smaller than a processing step number in the first sequence, as suggested in col 11 ln 8-67-col 12 ln 1-60 i.e. any subsequent message 221 would lack an messaging page 220 sent in the first sequence).
With respect to claim 9, Maeda in view of Petrack teaches the information processing system according to claim 1, wherein a plurality of client devices, each being the client device, are made available (e.g. [0071] discloses a plurality of client devices are made available), and the information processing system is configured not to execute, when the client device that has received a voice input does not establish a connection with the information processing server, and when there is another client device with which a connection is established, the sequence using a connection established with the other client device (e.g. the system of Figs 1-2 is configured not to execute, when the client device 10 that has received a voice input does not establish a connection with the information processing server 50, and when there is another client device i.e. a printer or another device as suggested in [0071] with which a connection is established, the sequence using a connection established with the other client device).
With respect to claim 10 (similarly claims 11-12 Figs 6-7), Maeda teaches a client device (e.g. apparatus 10 Figs 1-2), being configured to transmit, based on a voice of a user input from a voice input unit, voice information to an information processing server (e.g. the voice transmission unit 11 b transmits the voice received by the voice input unit 12 to the cloud server 50 through a communication protocol such as a WebSocket, HTTP, HTTPs using a session to which the session connection unit 11 a is connected [0038], [0052]-[0060]), 
execute, based on response information received in response to the voice information, a sequence of providing a response for the user (executing based on the recognition result data 8 a sequence of providing a response to the user, as suggested in [0063]-[0071]), 
However, Maeda fails to teach enable a plurality of sequences, each being the sequence, to be executed in one connection established with the information processing server.
Petrack teaches an information processing system (e.g. the system of Fig 1) being configured to enable a plurality of sequences (e.g. messages, see Fig 2), each being the sequence, to be executed in one connection established with the information processing server (e.g. to executed in one connection established between a messaging client 130 and a server message handler 120, see col 13 ln 1-67-col 14 ln 1-33).
Maeda and Petrack are analogous art because they all pertain to transmitting voice data/messages in a connection established between devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teachings of Petrack to include: enable a plurality of sequences, each being the sequence, to be executed in one connection established with the information processing server, as suggested by Petrack.
In this manner, embodiments of the invention can continually transmit messages over the same long-lived HTTP connection and the web browser 145 believes the messages 221 are data being received for a single web page, Petrack col 29 ln 21-25.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP2018-049080) in view of Petrack (US 7,412,486) and further in view of Takashima (US 2006/0227973).
With respect to claim 6, Maeda in view of Petrack teaches the information processing system according to claim 1.
However, Maeda fails to teach the information processing system being configured to execute authentication processing for the client device.
Takashima teaches an the information processing system being configured to execute authentication processing for the client device (e.g. authentication processing is executed to make a confirmation that a data request is by an authorized device, [0302).
Maeda and Takashima are analogous art because they all pertain to transmitting/downloading data over a network connection. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teachings of Takashima to include: the information processing system being configured to execute authentication processing for the client device, as suggested by Takashima. The benefit of the modification would be to increase security on the network.
With respect to claim 7, Maeda in view of Petrack teaches the information processing system according to claim 1.
However, Maeda fails to teach the information processing system being configured to execute user authentication processing for the user.

Takashima teaches an the information processing system being configured to execute authentication processing for the client device (e.g. authentication processing is executed to make a confirmation that a data request is by an authorized user, [0302).
Maeda and Takashima are analogous art because they all pertain to transmitting/downloading data over a network connection. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teachings of Takashima to include: the information processing system being configured to execute user authentication processing for the user, as suggested by Takashima. The benefit of the modification would be to increase security on the network.
With respect to claim 8, Maeda in view of Petrack and Takashima teaches the information processing system according to claim 7, being configured not to execute the user authentication processing for an already authenticated user in the connection (Takashima e.g. it would be obvious the system would not to execute the user authentication processing for an already authenticated user in the connection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675